Citation Nr: 0823190	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-38 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for renal cell carcinoma, headaches, and 
hypertension. 


FINDINGS OF FACT

1.  The veteran's residuals of a left nephrectomy as a result 
of surgery to remove a renal cell carcinoma that first 
manifested many years after service are not related to any 
aspect of service including exposure to herbicide. 

2.  The veteran's chronic headaches first manifested after 
service and are not related to any aspect of service.

3.  The veteran's hypertension first manifested many years 
after service and is not related to any aspect of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cell 
carcinoma have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In correspondence in December 2006, the RO provided notice 
that fully met these requirements.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained 
medical examinations for reasons discussed below.  The Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran served as a U.S. Army mortuary specialist 
including service in the Republic of Vietnam from May 1967 to 
April 1968.  He contends that his renal cancer is related to 
exposure to herbicides in service.  He contends that his 
headaches and hypertension first manifested in service or 
within one year after service and are related to unspecified 
aspects of service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including renal disease, malignant tumors, organic 
diseases of the nervous system and hypertension).

Renal Cell Cancer

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include renal cancer. 

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and renal cancer does not exist.  The 
Secretary also reiterated that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (June 12, 2007).

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service personnel records showed that the veteran served in 
the Republic of Vietnam in 1967 and 1968.  The Board 
concludes that the veteran is presumed to have been exposed 
to herbicide.  

In a December 1965 induction examination, the veteran 
reported that he had experienced kidney stones or blood in 
his urine prior to service.  The examiner noted no current 
abnormalities, and the veteran was accepted into service.  
Service medical records are silent for any symptoms, 
diagnosis, or treatment of renal cancer or other kidney 
diseases and none were noted in an April 1968 discharge 
physical examination.  

In March 2005, the veteran sought treatment from a private 
physician for symptoms of right flank pain.  The physician 
diagnosed a right kidney stone, a bladder tumor, and renal 
cell carcinoma of the left kidney.  The veteran underwent a 
left nephrectomy in April 2005.  The surgical pathology 
report showed that the tumor was a clear cell type, renal 
cell carcinoma that was confined to the renal capsule. The 
remaining parenchyma was uninvolved.  The physician followed 
the veteran's recovery for the next year.  In June 2006, the 
physician noted the results of a concurrent computed 
tomography study and stated that there was no evidence of 
further disease.  

The Board concludes that service connection for renal cell 
cancer is not warranted.  Direct service is not warranted 
because there is no competent medical evidence of any 
manifestation of renal cell cancer in service or within one 
year of discharge from service.  Presumptive service 
connection is not warranted because renal cancer is not among 
those diseases for which the presumption is available.  Nor 
is service connection otherwise warranted as no competent 
medical evidence links the veteran's carcinoma to active 
military service.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4). See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the appellant's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.   However, the Board concludes 
that a VA examination is not required because there is no 
indication of any event or treatment related to renal 
dysfunction in service other than the contention of a 
relationship to herbicide exposure.  Nor is there any 
competent evidence of record which indicates that the 
veteran's carcinoma may be related to service.

In June 2008, the veteran's representative contended that the 
veteran's disease was a clear cell carcinoma of the 
aponeuroses, a disease for which presumptive service 
connection is available.  He contended that the aponeuroses 
is a part of the abdomen and works in conjunction with the 
kidney.  He indicated that a medical opinion is necessary to 
verify that the veteran's kidney disease should be classified 
as a clear cell carcinoma of the aponeuroses.   

The Board concludes that a VA examination or additional 
medical opinions are not warranted.  First, aponeuroses are 
defined as white, flattened ribbon-like tendinous expansions, 
serving mainly to connect a muscle with the parts that it 
moves.  In the abdominal area, the term refers to the 
cojoined tendons of the oblique and transverse muscles.  
Dorland's Illustrated Medical Dictionary, 107 (28th Ed. 
1994).  The governing regulation provides for presumptive 
service connection for clear cell sarcoma of the tendons and 
aponeuroses.  38 C.F.R. § 3.309 (e).  Neither the definition 
nor the regulation implies any physiological association with 
the kidney.  Second, the surgical pathology report showed 
that the cancerous tumor was confined to the renal capsule 
and that the surrounding tissue was uninvolved.  Third, the 
Board places great probative weight on the Secretary's 
conclusion based on substantial medical research by NAS that 
an association between herbicide exposure and renal cancer, 
the precise disease diagnosed in the veteran, does not exist.    

Therefore, the weight of the credible evidence demonstrates 
that the veteran's current residuals of a left nephrectomy 
are the result of surgery for renal cell carcinoma that first 
manifested many years after service and is not related to any 
aspect of service including exposure to herbicide.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Headaches and Hypertension

In a December 1965 induction physical examination, the 
veteran reported experiencing frequent or severe headaches 
prior to service.  The examiner noted no abnormalities and 
normal blood pressure and found the veteran medically 
qualified for induction.  Service medical records are silent 
for any symptoms, diagnosis, or treatment of headaches or 
hypertension in service.  In an April 1968 discharge 
examination, the veteran no longer reported frequent or 
severe headaches.  The examiner noted normal blood pressure 
and no abnormalities.  

In a November 2006 claim, the veteran stated that he had been 
treated at a VA Medical Center (VAMC) for headaches and 
hypertension starting in 1969.  In a January 2007 
authorization to release information, the veteran stated that 
he had been treated at the VAMC in Memphis, Tennessee, in the 
1970s.  In response to requests for medical treatment 
records, in February 2007 and again in June 2007, a 
representative of the VAMC noted that no records of treatment 
for the veteran had been located.  

In October 1993, a private physician noted that the veteran 
sought treatment for high blood pressure and headaches.  He 
noted blood pressure as 140/100 mm Hg and that the veteran 
had been using medication to maintain control of his blood 
pressure.  The physician diagnosed hypertension and headaches 
and prescribed medication for both disorders.  Treatment 
records from this physician through November 2006 showed 
recurrent observations and on-going prescription medication 
for headaches and hypertension.  The physician made no 
comments on the etiology either disease or made any 
references to events in service.  

In December 1997, the veteran sought treatment from a private 
neurologist for persistent headache symptoms.  The 
neurologist noted the results of a concurrent magnetic 
resonance image that showed small maxillary sinus polyps.  He 
noted that the veteran had a history of sinus symptomatology 
over the years and that the headaches were related to 
sonophobia without light sensitivity or nausea.  He also 
noted a family history of headaches.  Records from the 
neurologist through January 2007 showed trials of many 
different medical therapies with little relief.  The 
physician made no comments on the etiology either disease or 
made any reference to events in service.  

In March 2000, a private urologist noted that medication that 
he prescribed for erectile dysfunction may be in part 
responsible for recurrent headaches and adjusted the dosage.  

The Board concludes that service connection for headaches and 
hypertension is not warranted because there is no competent 
medical evidence of symptoms or diagnoses of the disorders in 
service or within one year after service.  There is no 
evidence of a manifestation of the disorders earlier than 
1997, several decades after service.  Nor is there any 
competent medical evidence of record indicating that either 
condition is related to service.  

The Board has considered whether a VA examination was 
required in this case as previously discussed under the 
relevant duty to assist statutes, regulations, and case law.  
However, there is no evidence that either disability first 
manifested in service or to any degree within the first post-
service year.  There is also no evidence to indicate that 
either disorder may be related to any aspect of service.  
Therefore, a VA examination is not necessary to decide the 
claim.  

The weight of the evidence demonstrates that the veteran's 
current chronic headaches and hypertension first manifested 
many years after service and are not related to any aspect of 
his active.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





		CONTINUED NEXT PAGE

ORDER

Service connection for renal cell carcinoma is denied. 

Service connection for headaches is denied. 

Service connection for hypertension is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


